12-4472
         Charles v.Holder
                                                                                       BIA
                                                                               A041 603 922
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 16th day of July, two thousand fourteen.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                PIERRE N. LEVAL,
 9                DEBRA ANN LIVINGSTON,
10                     Circuit Judges.
11       _____________________________________
12
13       KELLY ANN JEANETTE CHARLES, AKA
14       KELLYANN J. CHARLES, AKA KELLY A.
15       CHARLES, AKA KELLY-ANN CHARLES,
16                Petitioner,
17
18                          v.                                  12-4472
19                                                              NAC
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL,
22                Respondent.
23       _____________________________________
24
25       FOR PETITIONER:               Anna Marie Gallagher, Maggio-Kattar,
26                                     P.C., Washington, D.C.
27
28       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
29                                     General; Cindy S. Ferrier, Assistant
30                                     Director; Matt A. Crapo, Trial
31                                     Attorney, Office of Immigration
32                                     Litigation, United States Department
33                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DISMISSED as moot.

 5       Petitioner Kelly Ann Jeanette Charles, a native and

 6   citizen of Trinidad and Tobago, seeks review of an October

 7   15, 2012 order of the BIA, which denied her motion for

 8   reconsideration and a continuance.     In re Kelly Ann Jeanette

 9   Charles, No. A041 603 922 (B.I.A. Oct. 15, 2012).    We assume

10   the parties’ familiarity with the underlying facts and

11   procedural history in this case.

12       We review the BIA’s denial of reconsideration and a

13   continuance for abuse of discretion.     See Jin Ming Liu v.

14   Gonzales, 439 F.3d 109, 111 (2d Cir. 2006); Sanusi v.

15   Gonzales, 445 F.3d 193, 199 (2d Cir. 2006).    Charles did not

16   timely petition for review of the BIA’s July 2012 decision,

17   which found her ineligible for a waiver of inadmissibility

18   under Immigration and Nationality Act (“INA”) § 212(h) for

19   having been convicted of an aggravated felony.    Accordingly,

20   her challenges to those findings are not properly before the

21   Court.   See Jin Ming Liu, 439 F.3d at 111 (noting that the

22   Court is “‘precluded from passing on the merits of the

23   underlying [] proceedings’” in a petition for review from

                                   2
 1   the denial of a motion to reconsider) (quoting Kaur v. BIA,

 2   413 F.3d 232, 233 (2d Cir. 2005)); see also Stone v. INS,

 3   514 U.S. 386, 405 (1995) (requiring separate timely

 4   petitions for review from final removal order and denial of

 5   a motion to reconsider or reopen).

 6       Charles’s challenge to the denial of a continuance is

 7   moot because she requested the continuance to await a

 8   decision in Chaidez v. United States, --- U.S. ---, 133 S.

 9   Ct. 1103 (2013), which has since been issued.    “To qualify

10   as a case fit for federal-court adjudication, ‘an actual

11   controversy must be extant at all stages of review, not

12   merely at the time the complaint is filed’.”     Arizonans for

13   Official English v. Arizona, 520 U.S. 43, 67 (1997) (quoting

14   Preiser v. Newkirk, 422 U.S. 395, 401 (1975)).    “[I]f an

15   event occurs while a case is pending on appeal that makes it

16   impossible for the court to grant ‘any effectual relief

17   whatever’ to a prevailing party, the appeal must be

18   dismissed.”    Church of Scientology of Cal. v. United States,

19   506 U.S. 9, 12 (1992) (quoting Mills v. Green, 159 U.S. 651,

20   653 (1895)).   Charles argues that her petition is not moot

21   because she continues to explore the possibility of

22   post-conviction relief; but the only ground she urged for


                                    3
 1   holding her case in abeyance was the decision in Chaidez.

 2       For the foregoing reasons, the petition for review is

 3   DISMISSED.   As we have completed our review, any stay of

 4   removal that the Court previously granted in this petition

 5   is VACATED, and any pending motion for a stay of removal in

 6   this petition is DISMISSED as moot.    Any pending request for

 7   oral argument in this petition is DENIED in accordance with

 8   Federal Rule of Appellate Procedure 34(a)(2), and Second

 9   Circuit Local Rule 34.1(b).

10                                 FOR THE COURT:
11                                 Catherine O’Hagan Wolfe, Clerk
12
13
14




                                    4